                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JEFF SWANSON,

        Plaintiff

v.                                                  Cause No. 2:20-CV-00496 KG/GJF

COUY GRIFFIN, Otero County Commissioner
in his individual capacity arising under the color of
law, and SYLVIA TILBROOK, Otero County
Records Custodian,

        Defendants.


                               NOTICE OF APPEAL
        NOTICE is hereby given that Defendant Couy Griffin, by and through his counsel of

record, Hinkle Shanor LLP (Stephen S. Shanor and Chelsea R. Green) hereby appeals to the United

States Court of Appeals for the Tenth Circuit from the Memorandum Opinion and Order [Doc. 14]

denying Defendant Couy Griffin’s Motion to Dismiss and for Qualified Immunity entered in this

action on March 11, 2021.


                                           Respectfully Submitted

                                           HINKLE SHANOR LLP


                                           /s/ Stephen S. Shanor
                                           Stephen S. Shanor
                                           Chelsea R. Green
                                           P.O. Box 10
                                           Roswell, NM 88202-0010
                                           575-622-6510 / 575-623-9332 Fax
                                           ssshanor@hinklelawfirm.com
                                           cgreen@hinklelawfirm.com
                                           Attorneys for Defendant Couy Griffin



Notice of Appeal                                                                     Page 1 of 2
                                          CERTIFICATE OF SERVICE

          I hereby certify that on this April 9, 2021, I caused the foregoing NOTICE along with this Certificate of

Service, to be served and filed electronically through the CM/ECF File & Serve electronic filing system, which caused

all parties or counsel of record to be served by electronic means, as more fully reflected on the Notice of Electronic

Filing.


                                    HINKLE SHANOR LLP
                                    /s/ Stephen S. Shanor
                                    Stephen S. Shanor




Notice of Appeal                                                                                          Page 2 of 2
